The speaker laid before the house, on the second of June, a memorial of William B. Adams, claiming to have been duly elected a member from the town of Marblehead, and praying that the case presented by him, in the said memorial, might be taken into consideration.1
The memorial was referred to the committee on elections *268who reported thereon,1 at the January session, as follows, namely:—
“ A meting was holden in said town on the tenth day of May last, for the choice of five representatives ; the poll to be kept open until three of the clock, P. M., at which time the poll was closed. The votes were then sorted and counted, by the selectmen presiding- at said meeting, and the whole number declared to be 215; necessary for a choice, 108; and that only-two of the persons voted for, were declared elected, to wit: Joseph Green and Philip Besom. The meeting was then dissolved.
The committee find that 215 electors voted in said election, and that the sum of all the names borne on their votes, was 944; consequently, 53 of said electors voted for a less number than five representatives. The memorialist contends, that the rule, which the selectmen ought to have adopted, to ascertain the number of votes, given in at said election, was, to add together the names borne on each vote, the amount of which is 944, and that sum divided by five, the number of representatives voted for, the quotient, 188 4-5, would be the number of votes given in at said election : or, secondly, that only those votes should have been counted, which contained the full number of five names, which, by computation, could not exceed 162, which would reduce the majority to 82.
By either of the latter modes, the memorialist, having 103 votes, would have been elected.
But the committee, after having carefully examined the subject, and the precedents of this house, in similar cases, are unanimously of the opinion, that, to entitle the memorialist to a seat, he must receive a majority of the votes of the electors who voted in said election, which is 108, and that the said William B. Adams received but 103 votes, and therefore was not choren a representative of said town.”
The report was agreed to.2

 51 J. H. 47, 80.


 51 J. H. 169.


 Same, 176.